UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 ROBERT QUIGLEY et al.,

                         Plaintiffs,

                         v.                             Case No. 20-cv-00910 (TNM)

 DISTRICT OF COLUMBIA,

                         Defendant.


                                   MEMORANDUM OPINION

        Plaintiffs Robert Quigley, Huei Lan Hsu, and Stacy Mongeon are three District of

Columbia residents. Appearing pro se, they seek review of the denial of their respective claim

for unemployment compensation by the District of Columbia Department of Employment

Services, in light of the labyrinthine Coronavirus Aid, Relief and Economic Security (CARES)

Act, which became law on March 27, 2020. For the following reasons, the Court concludes that

it lacks subject matter jurisdiction.

                                                  I.

        On April 1, 2020, the D.C. Department of Employment Services denied each plaintiff’s

application for unemployment compensation based on ineligibility. See Compl. Exs. C, D, E.

Plaintiffs have until April 16, 2020, to request reconsideration of that decision. If no request is

made, the decision becomes final. Id. Plaintiffs allege that the “Federal Government is paying

the full amount of [their] claims and as such the District of Columbia is simply a conduit in

which those monies are paid to the plaintiffs.” Compl. ¶ 6. They seek “600 per week . . for a

period of four months . . . or $9,600 each for the full period.” Id. at ¶ 7.



                                                  1
                                                           II.

         Federal courts are courts of limited jurisdiction, and it is “presumed that a cause lies

outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994).

Federal “spending legislation” does not itself “confer enforceable rights.” Gonzaga Univ. v.

Doe, 536 U.S. 273, 279–82 (2002). In providing guidance on “the administration of and

eligibility criteria for state unemployment insurance (UI) programs” under the CARES Act, the

Department of Labor has explained:

                  Under the Federal Pandemic Unemployment Compensation
                  program eligible individuals who are collecting certain
                  [unemployment         insurance]  benefits,  including     regular
                  unemployment compensation, will receive an additional $600 in
                  federal benefits per week for weeks of unemployment ending on or
                  before July 31, 2020. Additionally, the Pandemic Emergency
                  Unemployment Compensation (PEUC) program allows those who
                  have exhausted benefits under regular unemployment compensation
                  or other programs to receive up to 13 weeks of additional benefits.
                  States must offer flexibility in meeting PEUC eligibility
                  requirements related to “actively seeking work” if an applicant’s
                  ability to do so is impacted by COVID-19.

https://www.dol.gov/newsroom/releases/eta/eta20200402-0 (last visited Apr. 7, 2020). In short,

unemployment compensation decisions still remain with the states. And under District of

Columbia law, final decisions of the Department of Employment Services are reviewed by the

District of Columbia Court of Appeals “in accordance with the District of Columbia

Administrative Procedure Act,” not by this Court. D.C. Code § 51-112; Barnett v. D.C.

Dep’t of Employment Servs., 491 A.2d 1156, 1158 (D.C. 1985). 1

         Accordingly, this case will be dismissed for want of jurisdiction. See Fed. R. Civ. P.

12(h)(3) (requiring that if a court finds “at any time that it lacks subject-matter jurisdiction, the



1
  There is of course no suggestion that these three District plaintiffs qualify for diversity jurisdiction when suing
their city government.

                                                            2
court must dismiss the action”). A separate Order will issue.

                                                                      2020.04.08
                                                                      17:24:59 -04'00'
Dated: April 8, 2020                                TREVOR N. McFADDEN
                                                    United States District Judge




                                                3